Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 26, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a funeral director at a funeral home in which he owned a one-half interest. Claimant left this *888employment after selling his interest therein to his business partner. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause. We affirm. A claimant who has sold his interest in an employing corporation without a compelling reason to do so will be found to have left his employment under disqualifying circumstances (see, Matter of Ballard [Hartnett], 176 AD2d 428, 429). In this matter, substantial evidence supports the determination that there was no compelling motivation, either economic or otherwise, for claimant’s sale of his interest in the funeral home. While claimant testified to the contrary, such conflict constituted a question of fact for resolution by the Board (see, Matter of Tepper [Sweeney], 228 AD2d 856; Matter of Sonin [Sweeney], 226 AD2d 790).
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.